WEBB, Judge.
We hold that the will of Nell I. Stewart is not ambiguous and that Helen G. McBryde and Riley 0. Godley take under the will only in the event of certain contingencies which did not occur. As we read Item Three of the will, in order for Helen G. McBryde and Riley 0. Godley to take under the will, J. L. Stewart and Nell I. Stewart must have been killed or suffered death in one of the ways contemplated by the Uniform Simultaneous Death Act, G.S. 28-161.1 (now G.S. 28A-24-1). This did not occur, and the estate of Nell I. Stewart passes to her heirs at law.
The superior court held and appellee argues the contingencies of Item Three should be construed in the disjunctive; that is, if J. L. Stewart and Nell I. Stewart were either killed or died in a situation contemplated by the Uniform Simultaneous Death Act, the estate of Nell I. Stewart would pass under Item Three of the will. The superior court then found the word “kill” to be ambiguous and took evidence as to the testamentary intent of Mr. and Mrs. Stewart. We hold that if this disjunctive interpretation of Item Three is correct, the phrase “shall both be killed” is not ambiguous. We believe the words “be killed,” in their ordinary meaning, connotes some external force causing death. See Black’s Law Dictionary 782 (5th Ed. 1979) for a definition of “kill.” Neither J. L. Stewart nor Nell I. Stewart was killed.
We reverse the superior court and remand for an order consistent with this opinion.
*118Reversed and remanded.
Judges Hedrick and Wells concur.